PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/417,815
Filing Date: 12 Mar 2012
Appellant(s): LINDNER et al.



__________________
FISHER BROYLES LLP
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 25, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4.	Claims 1 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zenbayashi et al (US Patent 4,350,548) in view of Glombitza (US 2009/0092173), Kleinerman (US Patent 5,499,313) and Sakado et al (Japanese Patent 08-042750).
5.	With regards to claims 1 and 16, Zenbayashi teaches a system and method of curing a cured-in-place liner within a pipe line such as gas conduits, city water pipes and pipes enclosing power transmission wires or telephone cables that comprises positioning a liner within the pipe line extending longitudinally from the first end to the second end of the tube segment, the liner comprising a curable material for lining the tube, heating the liner to cure the curable material and measuring the temperature along the pipe (Figures 3 – 6; Abstract, column 1 lines 8 – 14, column 5 lines 11 – 21 and lines 47 – 65 and column 7 lines 38 – 47). 

7.	Glombitza teaches a method for monitoring the state of a sleeve for lining a system of pipes or conduits (Abstract), by using distributed temperature sensors (paragraph 32) that comprises placing one and only one optical fiber within the tube (Figures 1a, 2 and 4 item 3 and Figure 6 item 64), the optical fiber having a first longitudinal end, a second longitudinal end and a length between the first and second longitudinal ends and measuring the temperature of the optical fiber continuously along its length (paragraph 89), where no other fiber other than the one and only one optical fiber is used to measure temperature when curing the cured-in-place liner within the tube. It can be seen in Figures 1a, 2, 4 and 5a that the optical fiber (items 3 and 61) is located along the bottom of the tube segment.
8.	Additionally Glombitza teaches extending the optical fiber beyond the end of the tube (Figures 2 and 4 item 3). In Figure 1a of Glombitza it can be seen that the fiber optic that is being extended has a length greater than 10 m (based on the scale in the bottom of the figure that points out to positions of 235 m, 265 m and 365 m). 
9.	It would have been obvious to one of ordinary skills in the art at the time of the invention to have used Glombitza’s optical fiber system to measure the temperature in Zenbayashi’s method of curing a cured-in-place liner within a pipe line. The rationale being that, as stated by Glombitza, it allows for the sleeve to be monitored in situ and made available to a process management system. Additionally it allows monitoring the temperature in an 
10.	Zenbayashi, Glombitza and Kleinerman fail to explicitly disclose that the optical fiber is placed from a first end to a second end of the tube segment in a substantially straight line along the bottom of the length of the tube.
11.	Sakado teaches a construction of a pipe consisting of a thermoplastic resin and optical fibers placed along the axial direction of the resin pipe (Abstract) extending from one end to another end the not terminated optical fiber in a substantially straight line along the bottom of the length of the tube (Figure 5 items 2 and 3). Sakado states that by placing the optical fiber along a longitudinal direction it allows to measure the temperature in a tube axial direction (paragraph 11).
12.	It would have been obvious to one of ordinary skills in the art at the time of the invention to have placed the optical fiber in Glombitza from one end to another end in a substantially straight line along the bottom of the length of the tube, as suggested by Sakado, in Zenbayashi's method. The rationale being that, as stated by Sakado, it is commonly preferred to be arranged by the longitudinal direction enabling free movement (paragraph 11).

(2) Response to Argument
Applicant argues that:
The claims cannot be reasonably interpreted to cover a system or method including more than one fiber placed in the tube.
The combination of references do not teach or suggest running one and only one fiber along the bottom of the tube as claimed.
When taken as a whole, the prior art teaches away from running one and only one fiber along the bottom of the tube as claimed.
With regards to the first point, Applicant’s argues that there is no reasonable interpretation of the claims can cover more than one fiber being placed in the tube, more than one fiber being coupled to the distributed temperature sensing unit and more than one fiber being used to measure temperature of the cured-in fiber because, while the term “comprising” is open-ended and does not limit the claimed invention to just the recited terms, the term does not allow wholesale addition of other elements that contradict the recited elements. While the Examiner agrees that the term “comprising” does not allow additional elements that contradict the recited elements, adding additional fibers does not contradict the recited elements, since one of ordinary skills in the art that needs to perform different temperature measurements individually in different positions of the tube would require multiple fibers along the tube, operating each single fiber at different times, including a single fiber along the bottom of the tube. This was the opinion stated by the Patent Board in their previous decision of October 17, 2019 where they affirmed the Examiner’s rejection and added a second rejection based on the 
Additionally, even if the amendment made by the Applicant excludes multiple optical fibers, the Examiner did not reject the claims with respect to a prior art that relies on multiple optical fibers. The prior art of Glombitza discloses placing one and only one optical fiber within the tube (seen in Figures 1a, 2 and 4 item 3 and Figure 6 item 64, paragraphs 81 – 83 discloses that at least one optical cable is placed). Because Applicant used the term “comprising” and the prior art discloses using at least one optical fiber, the claim does not exclude that, after the one and only one fiber is placed in a straight line along the bottom of the tube, the same fiber is placed in other parts of the tube, as seen in Glombitza.
With regards to the second point, Applicant argues that the combination of Glombitza and Sakado does not teach or suggest running one and only one fiber along the bottom of the tube as claimed. Applicant argues that the Examiner is misguided in that Sakado shows a configuration of placing one and only one optical fiber in a straight line along the bottom of the length of the tube from a first end to a second end. Applicant seems to have misunderstand the rejection as presented. Nowhere in the rejection does it state that Sakado teaches placing one and only one optical fiber in a straight line. The Examiner acknowledges that Sakado discloses placing multiple fibers along a tube but Sakado teaches how to place a fiber in a straight line along the bottom of the length of the tube from a first end to a second end (as seen in Figures 5 and 6 item 2). One of ordinary skills in the art would be motivated by the art of Sakado, which teaches how to place fibers in a straight line in the bottom of a tube, how to place the one and only one fiber within a tube disclosed in the art of Glombitza. 

Next Applicant argues that Glombitza teaches using multiple fiber stubs to facilitate the acquisition of temperature data for the top and bottom of the tube while Sakado teaches placing multiple fibers around a tube at approximately equal intervals in the circumferential direction of the pipe. The Examiner fails to see how this is evidence of teaching away since both portions cited by the Applicant seem to relate. The Examiner does note that the Applicant continues to focus on that Glombitza teaches taking data from multiple points while Sakado teaches using multiple fibers, even though it has been addressed that Glombitza teaches using one and only one fiber while Sakado is relied just to teach how to lay Glombitza’s one and only one fiber along the bottom of the tube. 
Applicant seems that it is impossible for one of ordinary skills in the art reading the arts of Glombitza and Sakado to be able to place. Citing the opinion of the Patent Board in the decision of October 17, 2019: “[A] person of ordinary skill in the art who did not desire the information provided by the use of multiple optical fibers— provided for gathering data located at multiple circumferential points along the pipe—would have sufficient skill to exclude the additional optical fibers and the additional information associated therewith. See In re Larson, 340 F.2d 965, 969 (CCPA 1965) (Omission of additional framework and axle which  carrying unit would have been obvious if this feature was not desired.); see also In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient). As such, a person of ordinary skill in the art only interested in the temperature at the bottom of the tube would have had sufficient skill to utilize the temperature observed by the single optical fiber at the bottom of the tube.”

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.R/Examiner, Art Unit 1746                                                                                                                                                                                                        5/26/2021

Conferees:
Michael Orlando
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746                                                                                                                                                                                                        
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700 

                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.